
	

114 HR 3497 IH: Protect Law Enforcement Armor Act
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3497
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2015
			Mr. Engel (for himself, Mr. Israel, Mr. Honda, Mr. Hastings, Mr. Gutiérrez, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect the Nation’s law enforcement officers by banning the Five-seveN Pistol and 5.7 x 28mm
			 SS190, SS192, SS195LF, SS196, and SS197 cartridges, testing handguns and
			 ammunition for capability to penetrate body armor, and prohibiting the
			 manufacture, importation, sale, or purchase of such handguns or ammunition
			 by civilians.
	
	
 1.Short titleThis Act may be cited as the Protect Law Enforcement Armor Act or the PLEA Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Law enforcement is facing a threat from handguns and accompanying ammunition, which are designed to penetrate police body armor, being marketed and sold to civilians.
 (2)A Five-seveN Pistol and accompanying ammunition, manufactured by FN Herstal of Belgium as the 5.7 x 28 mm System, has recently been recovered by law enforcement on the streets. The Five-seveN Pistol is legally available for purchase by civilians under current law.
 (3)The Five-seveN Pistol is capable of penetrating level IIA armor. The manufacturer advertises that ammunition fired from the Five-seveN will perforate 48 layers of Kevlar up to 200 meters and that the ammunition travels at 2,100 feet per second.
 (4)The Five-seveN Pistol, and similar handguns designed to use ammunition capable of penetrating body armor, pose a devastating threat to law enforcement.
 (b)PurposeThe purpose of this Act is to protect the Nation’s law enforcement officers by— (1)testing handguns and ammunition for capability to penetrate body armor; and
 (2)prohibiting the manufacture, importation, sale, or purchase by civilians of the Five-seveN Pistol, ammunition for such pistol, or any other handgun that uses ammunition found to be capable of penetrating body armor.
				3.Armor piercing ammunition
 (a)Expansion of definition of armor piercing ammunitionSection 921(a)(17)(B) of title 18, United States Code, is amended— (1)in clause (ii), by striking the period at the end and inserting ; or; and
 (2)by adding at the end the following:  (iii)a projectile that—
 (I)may be used in a handgun; and (II)the Attorney General determines, pursuant to section 926(d), to be capable of penetrating body armor..
 (b)Determination of capability of projectiles To penetrate body armorSection 926 of title 18, United States Code, is amended by adding at the end the following:  (d) (1)Not later than 1 year after the date of enactment of this subsection, the Attorney General shall promulgate standards for the uniform testing of projectiles against Body Armor Exemplar.
 (2)The standards promulgated pursuant to paragraph (1) shall take into account, among other factors, variations in performance that are related to the type of handgun used, the length of the barrel of the handgun, the amount and kind of powder used to propel the projectile, and the design of the projectile.
 (3)As used in paragraph (1), the term Body Armor Exemplar means body armor that the Attorney General determines meets minimum standards for the protection of law enforcement officers..
			4.Armor piercing handguns and ammunition
 (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:  (aa)Five-seveN Pistol (1)In generalIt shall be unlawful for any person to manufacture, import, market, sell, ship, deliver, possess, transfer, or receive—
 (A)the Fabrique Nationale Herstal Five-seveN Pistol; (B)5.7 x 28mm SS190, SS192, SS195LF, SS196, or SS197 cartridges; or
 (C)any other handgun that uses armor piercing ammunition. (2)ExceptionsThis subsection shall not apply to—
 (A)any firearm or armor piercing ammunition manufactured for, and sold exclusively to, military, law enforcement, or intelligence agencies of the United States; and
 (B)the manufacture, possession, transfer, receipt, shipment, or delivery of a firearm or armor piercing ammunition by a licensed manufacturer, or any person acting pursuant to a contract with a licensed manufacturer, for the purpose of examining and testing such firearm or ammunition to determine whether paragraph (1) applies to such firearm..
 (b)PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) and inserting (q), or (aa).  